Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1

    PNG
    media_image1.png
    630
    872
    media_image1.png
    Greyscale


Discussion of Selected Prior Art
	USP 6270061 to Bouquet, directed to a mechanical surface aerator, describes operation of the aerating impeller a “variable speed and variable gas flow rate so that the optimal conditions of operation of the turbine always hold” (col 5 line 55-60).
	USP 4280910 to Baumann discusses optimization of aeration of a biological wastewater treatment process.  The reference teaches that the speed of rotation of the vanes is a known result-effective process variable col 1 line 65+.  A variable frequency type motor is described at col 3 line 30, 45 – 50; col 5 line 25-28.  A change in temperature calls for an adjustment of the aeration speed:

    PNG
    media_image2.png
    167
    454
    media_image2.png
    Greyscale

A reduction in waste load also impacts the rate of aeration.  Waste load decrease overnight as human activity wanes col 6 line 55.  The hypothetical PHOSITA would expect the optimal aeration rate decrease as temperatures and the level of human activity decreases overnight, and to increase as both people and the sun “rise” the following day.
	USP 6723244 to Constantine teaches (Fig 2, examiner-annotated with arrows) that diurnal fluctuations in wastewater treatment plant influent loads can be significant:  On the order of ~4000 m3/d  < mean < ~15500 m3/d, or approximately +/- 59% relative to the mean.1
	USP 4869818 to DiGregorio is cited for its discussion of “turndown” of rotary aerators:

    PNG
    media_image3.png
    197
    451
    media_image3.png
    Greyscale

 	US 20110127214 to Rico Martinez describes a wastewater treatment aeration device in which a frequency variator is used to control air flow through a blower 9 [0050] to the reaction vessel.  A separate agitator 8 can be the high speed-type 1000 – 3000 rpm or the low speed type 10 – 50 rpm. 

    PNG
    media_image4.png
    395
    859
    media_image4.png
    Greyscale


US 20080102514 to Olivares describes an electrical motor-driven blower for adding a gas, e.g., air, oxygen, or carbon dioxide, to a biological reactor.  The rate at which the shaft of the motor turns, and consequently the rate at which gas is blown into the reactor, is variable if the motor is equipped with a frequency variator [0046] [0047].
Beaudoin, directed to optimization of energy consumption by gas/liquid contacting devices deployed in wastewater treatment operations, describes a floating rotating shaft-driven gas/liquid contactor.
McIvor, directed to gas/liquid contacting devices deployed in wastewater treatment operations, describes a floating motor-driven rotating shaft / contactor assembly.  A device monitors the electrical input power and current drawn by the motor [0019],3  and reverses the rotational direction of the shaft as needed.   McIvor distinguishes the disclosed device from that of USP 6379109 which is said to monitor vibration rather than current.  McIvor discloses a “variable speed motor … operated on a 3-phase power supply”  [0013].

 US 20210054515, directed to an electrochemical reactor, describes a mini turbine 309 and its associated frequency variator 310 (Fig. 7.1) :

    PNG
    media_image5.png
    211
    421
    media_image5.png
    Greyscale

	USP 20200321783 to Corradin at [0054] and US 20200036313 to Nam at [0090]  describe some operational principles of frequency variators.
	USP 20130026001 to ThyssenKrupp describes a frequency variator as part of a motor controller for coordinating the speed and torque of multiple motors of a moving walkway device [0012] – [0018].
	US 20100253172 describes an AC motor equipped with a frequency variator.

Claim Rejections not Based on Prior Art
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  “[M]ethod … injecting oxygen” and yet “”the injected gas” is cited.  Oxygen exists in forms other than a gas, such as cryogenic liquid, so it is unclear whether oxygen or gas or, better yet, … “gaseous oxygen” (?) would clarify the claimed scope.  Similarly, “injecting a gas containing oxygen” is confusing in the context of claim 1 reciting the aforementioned recitals in quotation marks. In claim 1, it is unclear whether “drive device, intended to be positioned above” means “drive device positioned above”.  Given, “such as, “ it is unclear whether the apparatus controlled by the method is necessarily limited by a three-bladed impeller.
Per claim 3, it is unclear whether the “motor” recited in claim 3 is the “drive device” recited in claim 1.  Alternatively, whether the “drive device” recited in claim 1 was intended to be limited to the “motor” recited in claim 3. Per claim 3, it is unclear what a “mains frequency” is.  In claim 3, it is unclear if “ to keep the speed” means “to maintain the speed.”

Claim Objections
	Objection is made to claim 3 for want of a period at the end of the claim.
	Claims 1 – 7 would be allowable if amended to overcome the rejections under §112 and objections, if any.  The prior art describes or suggests a method for controlling variable speed shaft-driven aeration impellers using a frequency variator, but the art does not adequately suggest the narrow range of +15% to -15% of nominal shaft speed.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 Mean = (15500 – 4000) / 2 + 4000 = 9750; 
        
           Range: (- 4000 + 9750 ) / 9750 =  -59%    and  (15500 – 9750) / 9750 = 59%